Mr. Justice Craig delivered the opinion of the Court: This was an application, May 5, 1890, to the county court of Hancock county, for judgment against certain lands for taxes, special assessments, interest and costs, for the year 1889 and prior years. Arthur Hosmer and William P. Hammond appeared, and filed objections to the rendition of judgment against certain lands claimed by them. The court overruled the objections, and rendered judgment as asked for by the county collector. It appears from the record, that in addition to the ordinary State and county taxes, certain special assessments had been levied on the lands to make improvements in Hunt Drainage District, and in 1889, and perhaps other years, the lands had been forfeited to the State for the non-payment of the assessments. In extending the taxes for the year 1889, the county clerk, under what he supposed to be the requirements of section 129 of the Revenue law of 1879, added twenty-five per cent to the amount of the back assessments, as he would have done if they had been general taxes, and this amount was included in the judgment of the county court, rendered at the May term, 1890, and the question presented is, whether such interest was properly added to the assessments. Section 129 of the Revenue law is as follows: “In all cases where any real property has heretofore been or may hereafter be forfeited to the State for taxes, it shall be the duty of the clerk, when he is making up the amount of tax due on such real property for the current year, to add the amount of back tax, interest, penalty and printer’s fees remaining due on such real property, with one year’s interest at ten per cent, on all taxes heretofore forfeited, and twenty-five per cent on all taxes hereafter levied and forfeited, on the amount of tax due, to the tax of the current year, and the aggregate amount so added together shall be collected in like manner as the tax on other real property for that year may be collected.” Laws of 1879, p. 252. It will be observed that this section of the statute, providing for a penalty of twenty-five per cent where property has been forfeited to the State, does not mention assessments, but only taxes, and unless assessments are taxes, within the meaning of the statute, there was no authority for adding twenty-five per cent to the assessments in question. In Mix v. Ross, 57 Ill. 124, a question somewhat similar arose, and it was there said: “There is a plain distinction between taxes, which are burdens or charges imposed -upon persons or property to raise money for public purposes, and assessments for city or village improvements, which are not regarded as burdens, but as an equivalent or compensation for the enhanced value which the property of the person assessed has derived from the improvement.” It is true, under our statute, assessments, after they have been legally made upon real property, are collected in the same manner as taxes; but while this may be the case, we do not think, where the words “taxes” and “assessments” are used in the statute, they can be regarded as convertible terms. The statute in question is a penal statute, and it should not be held to embrace property not clearly within its terms. If it had been within the intention of the legislature to include assessments, we think that term would have been used, and as it was not, we do not feel inclined to hold that something was included which was not mentioned. Section 177, which follows section 129 in the amendment of 1879, provides that real estate upon which' taxes remain due and unpaid on the 10th day of March, annually, shall be deemed delinquent, and such due and unpaid taxes shall bear interest after the first day of May, at the rate of one per cent per month, until paid or forfeited. In Murphy v. The People, 120 Ill. 242, we held that the word “taxes,” as used in this section of the statute, did not include special assessments. If the word “taxes” in this section did not include assessments, as was held; we perceive no ground upon which it can be held that the word “taxes” in the preceding section was broad enough to embrace assessments. The same construction placed on the word “taxes” in one section should be given the same word in the other. From what has been said, it follows that the judgment rendered against the lands of Arthur Hosmer and William P. Hammond was erroneous in the respect stated, and for that reason it will be reversed, and the cause remanded. Judgment reversed.